Order filed, June 9, 2015.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                  NO. 01-15-00302-CR

                             JASON BURROWS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                  On Appeal from the 412th Judicial District Court
                              Brazoria County, Texas
                              Trial Court Case 74447


                                          ORDER

      The reporter’s record in this case was due May 26, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

      We order Jill Friedrichs, the official (or substitute) court reporter, to file the record
      in this appeal, if any, within 30 days of the date of this order.


/s/ Sherry Radack
  Acting individually